Exhibit 10.14

 

THE NASDAQ STOCK MARKET, INC.

PERFORMANCE SHARE UNIT AGREEMENT

 

This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) between The Nasdaq
Stock Market, Inc., a Delaware corporation (the “Company”), and Robert Greifeld
(the “Grantee”) memorializes: (i) the grant of performance share units
previously made to the Grantee pursuant to the terms of that certain Amended and
Restated Employment Agreement by and between the Company and the Grantee,
effective as of January 1, 2007 (the “Employment Agreement”) and (ii) the
approval by the Management Compensation Committee of the Board of Directors of
the Company (the “Committee”) on March 30, 2007 of the performance goal with
respect to such performance share units.

 

RECITALS:

 

The Company has adopted The Nasdaq Stock Market, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. The Plan in relevant part provides for the issuance of stock-based
awards that are subject to the attainment of performance goals as established by
the Committee.

 

The Committee has determined that it is in the best interests of the Company and
its stockholders to grant the performance share units provided for herein to the
Grantee pursuant to the Plan and under the terms set forth herein as an
increased incentive for the Grantee to contribute to the Company’s future
success and prosperity.

 

Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Plan or the Employment Agreement, as the case may be.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Performance-Based Award. The Company hereby grants to the Grantee
80,000 performance share units (the “Performance Share Units”), which
Performance Share Units shall entitle the Grantee to receive up to 120,000
Shares (or a lesser number of Shares, or no Shares whatsoever), all in
accordance with the terms and conditions set forth herein. Shares corresponding
to the Performance Share Units granted herein are in all events to be delivered
to the Grantee only after the Grantee has become vested in the Performance Share
Units pursuant to Section 4, below.

 

2. Performance Period. For purposes of this Agreement, the term “Performance
Period” shall be the period commencing on January 1, 2007 and ending on
December 31, 2009.

 

3. Performance Goal. The Performance Goal is set out in Appendix A hereto, which
Appendix A is incorporated by reference herein and made a part hereof. Depending
upon the extent, if any, to which the Performance Goal has been achieved, and
subject to compliance with the requirements of Section 4, each Performance Share
Unit shall entitled the Grantee to receive upon completion of the Performance
Period between 0 and 1.5 Shares. The Committee shall, as soon as practicable
following the last day of the Performance Period, certify (i) the extent,



--------------------------------------------------------------------------------

if any, to which, in accordance with Appendix A, the Performance Goal has been
achieved with respect to the Performance Period and (ii) the number of whole
and/or partial Shares, if any, which, subject to compliance with the
requirements of Section 4, the Grantee shall be entitled to receive with respect
to each Performance Share Unit (with such number of whole and/or partial Shares
being hereafter referred to as the “Share Delivery Factor”). Such certification
shall be final, conclusive and binding on the Grantee, and on all other persons,
to the maximum extent permitted by law.

 

4. Vesting of Performance Share Units. The Performance Share Units are subject
to forfeiture to the Company until they become nonforfeitable in accordance with
this Section 4. Subject to the provisions of Section 6, the risk of forfeiture
will lapse on all Performance Share Units, and all Performance Share Units shall
thereupon become vested, upon the completion of the Performance Period.

 

5. Delivery of Stock Certificates. A certificate in the number of whole Shares
(if any) equal to the product of (i) the number of vested Performance Share
Units multiplied by (ii) the Share Delivery Factor (with such product rounded up
to the next whole number) shall be registered in the name of the Grantee and
delivered to the Grantee or the Grantee’s legal representative not later than 30
days following the aforementioned certification by the Committee, but in no
event later than the June 30th that immediately follows the completion of the
Performance Period, provided that the Grantee has otherwise complied with the
requirements of Section 13.

 

6. Termination of Employment.

 

(a) In the event that (1) the Company terminates the Grantee’s employment with
the Company for Cause or (2) the Grantee terminates his employment with the
Company without Good Reason, all Performance Share Units which have not as of
the Date of Termination become vested shall be cancelled and forfeited,
effective as of the Date of Termination, without further consideration to the
Grantee.

 

(b) In the event that (1) the Company terminates the Grantee’s employment with
the Company without Cause, (2) the Grantee terminates his employment with the
Company for Good Reason, (3) the Grantee’s employment with the Company
terminates by reason of death, Permanent Disability or Retirement, or (4) the
Grantee’s employment with the Company terminates by reason of the delivery of a
Non-Renewal Notice by either the Company or the Grantee, all Performance Share
Units shall become vested in accordance with the provisions of Section 4 as if
the Grantee’s employment had not terminated; provided, however, that in the
event the Grantee breaches any of his obligations under Section 9 or 10 of the
Employment Agreement, any unvested Performance Share Units or vested Performance
Share Units for which Share certificates have not yet been delivered shall be
deemed cancelled and forfeited without further consideration to the Grantee.

 

7. Repayment; Recalculation of Number of Shares to be Delivered. If the Company,
for any reason, downwardly restates its financial results with respect to the
fiscal year of the Company ending December 31, 2006 or the fiscal year of the
Company ending December 31, 2009, the Committee, in its sole discretion, may, to
the extent permitted by law and to the

 

2



--------------------------------------------------------------------------------

extent it determines in its sole judgment that it is in the best interests of
the Company to do so, redetermine (i) the extent, if any, to which, in
accordance with Appendix A, and based upon such restated financial results, the
Performance Goal has been achieved with respect to the Performance Period and
(ii) the number of whole and partial Shares, if any, which, subject to
compliance with the requirements of Section 4, the Grantee shall thereupon be
(or shall have been, as the case may be) entitled to receive with respect to
each Performance Share Unit (with such number of whole or partial Shares being
hereafter referred to as the “Revised Share Delivery Factor”). If the Committee
in fact takes such action, (i) in the event that Shares have not yet been
delivered to the Grantee pursuant to the provisions of Section 5, the number of
Shares to be delivered shall instead be determined based upon the Revised Share
Delivery Factor and (ii) in the event that Shares have already been delivered,
the Committee shall require the repayment by the Grantee to the Company of that
number of Shares equal to the difference between the number of Shares so
delivered and the lesser number of Shares which would have been delivered based
upon the Revised Share Delivery Factor.

 

8. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant or vesting of the Performance Share Units and the delivery of Shares in
connection therewith. The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, and local and tax consequences of the grant and
vesting of the Performance Share Units and the delivery of Shares in connection
therewith as contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that the Grantee (and not the Company)
shall be responsible for the Grantee’s own tax liability that may arise as a
result of the transactions contemplated by this Agreement.

 

9. Transferability.

 

(a) Except as provided below, the Performance Share Units are nontransferable
and may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee, except by will or the laws of descent
and distribution, and upon any such transfer, by will or the laws of descent and
distribution, the transferee shall hold such Performance Share Units subject to
all the terms and conditions that were applicable to the Grantee immediately
prior to such transfer. Notwithstanding the foregoing, the Grantee may transfer
any vested Performance Share Units to members of his immediate family (defined
as his spouse, children or grandchildren) or to one or more trusts for the
exclusive benefit of such immediate family members or partnerships in which such
immediate family members are the only partners if the transfer is approved by
the Committee and the Grantee does not receive any consideration for the
transfer. Any such transferred portion of the Performance Share Units shall
continue to be subject to the same terms and conditions that were applicable to
such portion of the Performance Share Units immediately prior to transfer
(except that such transferred Performance Share Units shall not be further
transferable by the transferee). No transfer of a portion of the Performance
Share Units shall be effective to bind the Company unless the Company shall have
been furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee of the terms and conditions hereof.

 

3



--------------------------------------------------------------------------------

(b) Upon any transfer by will or the laws of descent and distribution, such
transferee shall take the Performance Share Units and the Shares delivered in
connection therewith (the “Transferee Shares”) subject to all the terms and
conditions that were (or would have been) applicable to the Performance Share
Units and the Transferee Shares immediately prior to such transfer.

 

10. Rights of Grantee. Prior to the delivery, if any, of Shares to the Grantee
pursuant to the provisions of Section 5, the Grantee shall not have any rights
of a shareholder of the Company on account of the Performance Share Units.

 

11. Unfunded Nature of Performance Share Units. The Company will not segregate
any funds representing the potential liability arising under this Agreement. The
Grantee’s rights in respect of this Agreement are those of an unsecured general
creditor of the Company. The liability for any payment under this Agreement will
be a liability of the Company and not a liability of any of its officers,
directors or Affiliates.

 

12. Securities Laws. The Company may condition delivery of certificates for
Shares delivered for any vested Performance Share Units upon the prior receipt
from the Grantee of any undertakings which it may determine are required to
assure that the certificates are being issued in compliance with federal and
state securities laws.

 

13. Withholding. The Grantee shall pay to the Company promptly upon request, and
in any event, no later than at the time the Company determines that the Grantee
will recognize taxable income in respect of the Performance Share Units, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to the Performance Share Units. Such
payment shall be made in the form of (i) cash, (ii) Shares already owned for at
least six months, (iii) delivering to the Company a portion of the Shares
otherwise to be delivered to the Grantee with respect to the Performance Share
Units sufficient to satisfy the minimum withholding required with respect
thereto to the extent permitted by the Company, or (iv) in a combination of such
methods, as irrevocably elected by the Grantee prior to the applicable tax due
date with respect to the Units.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

15. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

 

16. No Right to Continued Employment. This Agreement shall not confer on the
Grantee any right to be retained, in any position, as an employee, consultant or
director of the Company.

 

17. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method. approved by the Company) by either party.

 

4



--------------------------------------------------------------------------------

18. Conflict. In the event of conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

 

19. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

20. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Agreement on the 21st day of February, 2008. By execution of this Performance
Share Unit Agreement the Grantee acknowledges receipt of a copy of the Plan.

 

 

THE NASDAQ STOCK MARKET, INC. /s/ James L. Johnson, Jr.

By: James L. Johnson, Jr.

Title: Senior Vice President

ROBERT GREIFELD /s/ Robert Greifeld Signature

 

5



--------------------------------------------------------------------------------

Appendix A

 

Performance Goal for Performance Share Unit Grant

January 1, 2007 – December 31, 2009 Performance Period

 

This Appendix A to the Performance Share Unit Agreement sets forth the
Performance Goal to be achieved and, depending upon the extent (if any) to which
the Performance Goal is achieved, the number of whole and/or partial Shares, if
any, which the Grantee shall have the right to receive with respect to each
Performance Share Unit. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement and the Plan.

 

The sole Performance Goal shall be earnings per share growth (“EPS Growth”) of
the Company during the Performance Period. EPS Growth shall be expressed as the
compounded annual increase, if any, in the earnings per share of the Company
during the Performance Period (“Percentage Rate of EPS Growth”), and shall be
determined based upon the amount, if any, by which (i) the earnings per share of
the Company as determined in accordance with U.S. generally accepted accounting
principles (“EPS”) for the fiscal year of the Company ending December 31, 2009
exceeds (ii) the EPS of the Company for the fiscal year of the Company ending
December 31, 2006. The Committee will rely on the Company’s audited financial
statements and related information for purposes of determining the amount, if
any, of EPS Growth.

 

Each Performance Share Unit shall, subject to the vesting provisions set forth
in the Agreement, entitle the Grantee to 0.5 Shares for the achievement of
“threshold” EPS Growth performance, 1.0 Share for the achievement of “target”
EPS Growth performance, and 1.5 Shares for the achievement of “maximum” EPS
Growth performance.

 

The following table sets forth these three EPS Growth performance levels:

 

Table 1: Levels of Achievement of the Performance Goal

 

     Threshold
Performance    Target
Performance    Maximum
Performance

EPS Growth

(compounded annual

increase over the

Performance Period)

   10% growth    15% growth    22.5% growth

 

The following table sets forth, subject to the vesting conditions set forth in
the Agreement, the total number of Shares deliverable to the Grantee as a result
of achievement of each such Performance Goal level.

 

A-1



--------------------------------------------------------------------------------

Table 2: Number of Shares Deliverable Upon Achievement

of Performance Goal

 

Threshold

Performance

 

Target

Performance

 

Maximum

Performance

40,000

  80,000   120,000

 

For EPS Growth below the “threshold” percentage level, no Shares shall be
deliverable to the Grantee. For EPS Growth between (i) the “threshold”
percentage level and the “target” percentage level or (ii) between the “target”
percentage level and the “maximum” percentage level (as specified in Table 1,
above), the whole and/or partial number of Shares deliverable with respect to
each Performance Share Unit will be interpolated by the Committee to three
decimal places.

 

Notwithstanding any of the foregoing provisions of this Appendix A to the
contrary, to the extent permitted under Section 162(m) of the Code and any other
applicable laws or regulations, the Committee may adjust the “target,”
“threshold” and “maximum” EPS Growth performance percentage levels, in its sole
discretion, so as to prevent the dilution or enlargement of the Grantee’s
Performance Share Units as a result of any event specified in the definition of
“Performance Goals” in the Plan, but only to the extent that the exercise of
such discretion would not cause the Performance Share Units to fail to qualify
as “performance-based compensation” under Section 162(m) of the Code.

 

All actions taken by the Committee pursuant to this Appendix A shall be final,
conclusive and binding upon the Grantee, and all other persons, to the maximum
extent permitted by law.

 

A-2